IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-56,127-02


EX PARTE VINCENT EUGENE TURNER, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 38,377-A IN THE 30TH DISTRICT COURT
FROM WICHITA COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual
assault and sentenced to life imprisonment. 
	On August 19, 2009, this Court remanded this application to the trial court for findings of
fact and conclusions of law. On November 17, 2009, the trial court made findings of fact and
conclusions of law, recommending that relief be denied.
	This Court has reviewed the record with respect to the allegation made by Applicant. We
adopt the trial court's findings and conclusions of law, except for the trial court's reliance on Ex
parte Chandler, 182 S.W.3d 350, 360 (Tex. Crim. App. 2005) as an alternative basis for denial.
Jordan v. State, 256 S.W.3d 286 (Tex. Crim. App. 2008). Based upon the trial court's findings and
conclusions and our own review, we deny relief.

Filed: February 10, 2010
Do not publish